               Case 3:16-cv-00001-BAJ-RLB            Document 135       04/24/20 Page 1 of 9



                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

       UNITED STATES OF AMERICA ex rel.                                    CIVIL ACTION
       ALBERT BRUNO and ALEX STRAHAN

       VERSUS
                                                                           NO. 16-1-BAJ-RLB
       BRAD SCHAEFFER, ET AL.

                                                    ORDER

              Before the Court are three motions. First, Defendants Javid and Lisa Janani, and

       Quantum Laboratories, L.L.C. (the “Quantum Defendants”) filed their Motion for Stay of

       Proceedings (R. Doc. 106) on January 23, 2020. Second, Plaintiffs-Relators Albert Bruno and

       Alex Strahan filed their Motion to Continue Scheduling Order (R. Doc. 109) on January 24,

       2020. Lastly, Defendants Brad Schaeffer, MedComp Sciences, LLC, MedComp Laboratory

       Sciences, LLC, Alpha Labs LLC, Beta Lab, L.L.C., Gamma Lab, L.L.C., and Sigma Labs LLC

       (the “MedComp Defendants”) also filed a Motion for Stay of Proceedings (R. Doc. 113) on

       February 3, 2020.

              The Court granted the Defendants’ requests for expedited consideration and conducted a

       telephone conference call on February 4, 2020, wherein the representations made in the motions

       to stay discovery were discussed. (R. Doc. 115). Following that, Plaintiffs-Relators filed a

       Response to Defendants’ Motions for Stay (R. Doc. 118) on February 5, 2020, wherein they

       suggested a bifurcated stay that would allow them to proceed with certain limited discovery. The

       MedComp Defendants filed a Reply (R. Doc. 121) on February 6, 2020. The Quantum

       Defendants filed a Supplemental Memorandum in Support of the Motion for Stay. (R. Doc. 133).




Jury
        Case 3:16-cv-00001-BAJ-RLB             Document 135         04/24/20 Page 2 of 9



       Also before the Court is a Motion to Modify Subpoena filed by certain non-parties

pertaining to subpoenas served by the Plaintiffs-Relators. (R. Doc. 124). A response has been

filed. (R. Doc. 126).

I.     Law and Analysis

       “When a defendant in a civil case is facing criminal charges, a district court may, in its

discretion, stay the civil action.” United States v. Kordel, 397 U.S. 1, 12 (1970). A district court

may stay a civil action pending the resolution of a related criminal proceeding under “special

circumstances” to prevent a party from suffering substantial and irreparable prejudice. Atkins v.

Se. Cmty. Health Sys., 2012 WL 370218, at *1 (M.D. La. Feb. 3, 2012) (citing Lodge v. Boyd,

2011 WL 4727863 (E.D. La. 2011)). In determining whether a civil action should be stayed, a

court considers the following factors: (1) the extent to which the issues in the criminal case

overlap with those presented in the civil case; (2) the status of the criminal case, including

whether the defendants have been indicted; (3) the privacy interest of the plaintiffs in proceeding

expeditiously, weighed against the prejudice to plaintiffs caused by the delay; (4) the private

interest of and burden on the defendants; (5) the interest of the courts; and (6) the public interest.

See SEC v. AmeriFirst Funding, Inc., 2008 WL 866065, at *2 (N.D. Tex. Mar. 17, 2008).

       Defendants seek a stay of the matter in its entirety “pending the completion of the

Criminal Matter.” (R. Doc. 106-1 at 11). In opposition, Plaintiffs-Relators argue that a stay is not

warranted, and request a carve-out for limited discovery in the event the Court finds a stay

warranted. (R. Doc. 118 at 4). For the reasons set forth more fully below, the Court finds good

cause to stay this civil proceeding for 3 months, at which point the parties shall file a Joint Status

Report regarding the status of the criminal proceedings.




                                                  2
        Case 3:16-cv-00001-BAJ-RLB              Document 135        04/24/20 Page 3 of 9



       A.      Overlapping Issues

       All parties agree that the criminal investigation forming the underlying request for a stay

is based on the same alleged facts and circumstances surrounding this instant civil action. For

example, the Quantum Defendants state that the criminal investigation is “related to the exact

same conduct alleged in the civil litigation.” (R. Doc. 106 at 1). Plaintiffs-Relators note that

“there appears to be overlap between this case and the criminal investigation.” (R. Doc. 118 at

6).

       In their Supplemental Memorandum, the Quantum Defendants continue to urge a stay of

this matter on the grounds that the criminal investigation is “inextricably intertwined and that the

civil case is being used to gather evidence for potential use in the criminal investigation,” and

suggest that the criminal investigation “was initiated as a result of the filing of this qui tam suit.”

(R. Doc. 133 at 2). Additionally, counsel for the Quantum Defendants represented in his sworn

Affidavit that Mr. Justin Woodard, the trial attorney for the U.S. Department of Justice, informed

him that the criminal investigation “started as a civil case and turned into a criminal one,” and

that the allegations are the same as those asserted in the civil litigation. (R. Doc. 106-2 at 2-3).

These representations support the conclusion that the issues raised in the civil litigation and

criminal investigation are substantially overlapping.

       Thus, the first factor weighs in favor of granting a stay.

       B.      Status of Criminal Case

       All parties represent that the individual Defendants are currently the subject of a criminal

investigation. In opposition to a stay, Plaintiffs-Relators point out that “none of the Defendants

have been indicted,” and that “status of the criminal investigation is unknown.” (R. Doc. 118 at




                                                   3
          Case 3:16-cv-00001-BAJ-RLB             Document 135       04/24/20 Page 4 of 9



6). Here, the Court finds this factor to weigh in favor of granting a stay for the reasons that

follow.

          Some jurisprudence suggests that an absence of indictment in related criminal

proceedings would tip the scales in favor of denying a requested stay. See, e.g., Gonzales v.

Fesenius Medical Care North America, 571 F.Supp. 2d 758, 762 (W.D. Tex. Aug. 14, 2008). In

Gonzales, the court noted the absence of indictment in support of its view that it could not

“determine with specificity the degree of overlap between the instant civil action and the pending

criminal investigation.” Gonzales, 571 F.Supp. 2d at 762. The same concerns are not present

here, as all parties represent that the criminal investigation being conducted arises out of the

same facts and allegations that are the subject of the civil litigation.

          “Even where there are not yet criminal charges filed, ‘this fact does not militate against

the granting of a stay of discovery.’” Waste Management of Louisiana, LLC v. River Birch, Inc.,

2012 WL 520660, at *4 (E.D. La. Feb. 15, 2012) (citing SEC v. Offill, 2008 WL 958072, at *3

(N.D. Tex. Apr. 9, 2008)). Despite there not yet being an indictment in the criminal proceedings,

the Court still finds this factor to weigh in favor of granting a stay. Notwithstanding the absence

of an indictment at this point in time, there is some indication that the criminal investigation

remains active. For example, the Quantum Defendants represent that a search warrant was

obtained and executed on the offices of Quantum Laboratories, L.L.C., which resulted in the

seizure of numerous documents and records. (R. Doc. 106-1 at 2; R. Doc. 106-2 at 2). The same

representations have been made by the MedComp Defendants. (R. Doc. 113-1 at 3). The

criminal investigation arises out of the same allegations as this action and the trial attorney for

the U.S. Department of Justice has confirmed that the criminal investigation of the defendants is

active. (R. Doc. 106-2 at 3).



                                                   4
        Case 3:16-cv-00001-BAJ-RLB              Document 135        04/24/20 Page 5 of 9



       Lisa and Javid Janani have been advised to assert their constitutional rights under the

Fifth Amendment, and Defendant Schaeffer suggests that proceeding with the civil matter

jeopardizes his constitutional rights in the investigation. (R. Doc. 106-3 at 3; R. Doc. 113 at 1).

Additionally, the Court notes that Plaintiffs-Relators have alleged that the individual defendants

are owners of the entity defendants, and that “[g]iven the relationships between and among

them… all Defendants acted jointly, collectively, in combination and conspiracy with each

other.” (R. Doc. 1 at 8-9).

       Given the alleged overlap between the individual defendants and the entity defendants,

the Court has serious concern about the ability of the litigation to progress effectively should the

individual defendants assert their rights under the Fifth Amendment.

       In addition, the Court is also sensitive to the concerns expressed in Waste Management

regarding forcing subjects of a criminal investigation “to choose between their civil discovery

obligations and their ability to assert their Fifth Amendment privilege against self-

incrimination.” 2012 WL 520660, at *5. Defendants Lisa and Javid Janani have already

expressed their intention to invoke their Fifth Amendment rights, and Defendant Schaeffer has

expressed concerns about jeopardizing his constitutional rights as well. Thus, under these facts

and circumstances, this factor weighs in favor of granting the stay requested.

       C.      Plaintiffs-Relators’ Privacy Interests

       Plaintiffs-Relators suggest that “allowing the requested discovery to move forward will

further Relators’ ‘legitimate interest in the expeditious resolution of their case.’” (R. Doc. 118 at

6). The Court agrees in principle that a plaintiff has a justified interest in expeditious resolution

of their case, but in practice under these facts, the Court is not so convinced. Were the Court to




                                                   5
        Case 3:16-cv-00001-BAJ-RLB             Document 135        04/24/20 Page 6 of 9



deny the stay, it seems readily apparent that progress would be frustrated by the assertion of the

Fifth Amendment rights of the individual Defendants. Accordingly, this factor is neutral.

       D.      Defendants’ Burden

       The Waste Management case is once again instructive with regard to the effect on

Defendants should the stay be denied. There, the Court noted that the “individual defendants…

would be forced to choose between their civil discovery obligations and their ability to assert

their Fifth Amendment privilege against self-incrimination,” and that the “entity defendants,

meanwhile, would likely be unable to fulfill their civil discovery obligations without the benefit

of the testimony of Heebe, Ward, and other witnesses likely to invoke their Fifth Amendment

rights.” Waste Management, 2012 WL 520660 at *5. The same potential issues arise in this

litigation in the event the stay were denied such that this factor also weighs in favor of granting

the stay requested.

       E.      Court’s Interest

       It is well-settled that a court has an interest in judicial economy and efficient resolution of

the issues before it. Here, however, for the same reasons noted above, the Court is not convinced

that denial of the requested stay would serve those ends. Rather, the likely outcome would be a

piecemeal discovery process frustrated by the assertion of Fifth Amendment rights, thereby

increasing the judicial resources to be expended in the long term. Thus, this factor weighs in

favor of granting the stay requested.

       F.      Public’s Interest

       Citing Gonzales, 571 F.Supp. 2d at 763, 765, Plaintiffs-Relators suggest that the public

maintains an interest “in both the prompt resolution of civil cases as well as the prosecution of

criminal cases” in support of their position that requested discovery should be allowed. (R. Doc.



                                                  6
         Case 3:16-cv-00001-BAJ-RLB             Document 135        04/24/20 Page 7 of 9



118 at 6-7). The Court agrees that the public has a strong interest in the efficient resolution of

both civil and criminal proceedings, but maintains concerns that denying a stay would serve that

end. Thus, this factor is also neutral.

        G.      Plaintiffs-Relators’ Requested Discovery

        Having concluded that the weight of the factors to be considered when determining

whether to stay a civil litigation pending a criminal investigation tips the scales in favor of a stay,

the Court now turns to Plaintiffs-Relators’ request to allow certain limited discovery in light of

the stay. Plaintiffs ask the Court to allow the following three categories of discovery to proceed

regardless of whether there is a stay: (1) production of laboratory requests/requisition forms for

August 1, 2012 through October 16, 2017 from Defendant MedComp; (2) review and copying of

laboratory requests/requisition forms made available by Defendant Quantum; and (3) outstanding

subpoenas to certain third parties. (R. Doc. 118 at 2-3).

        Regarding the first two categories, Plaintiffs-Relators represent that they have almost

completed review of said discovery from Defendant Quantum, which entity has made the

requested information available. (R. Doc. 118 at 3). As to the same information requested from

Defendant MedComp, the Court understands that Defendant MedComp has already provided

some information for a limited timeframe, but there is disagreement as to whether the

information as it pertains to the full timeframe was initially requested. Plaintiffs-Relators have

propounded a supplemental request specific to this information. (R. Doc. 118 at 3; R. Doc. 118-

4). This supplemental request was dated January 30, 2020, a full week after the first Motion to

Stay was filed by the Quantum Defendants, and just 2 business days prior to the MedComp

Defendants’ Motion to Stay. The Court also notes that additional information requested goes

beyond the parties’ various correspondence and appears to be unrelated to any prior discovery.



                                                  7
        Case 3:16-cv-00001-BAJ-RLB              Document 135        04/24/20 Page 8 of 9



       The Court has also considered whether to permit the completion of production of records

under third party subpoenas. The record demonstrates that certain third parties have found it

necessary to seek Court relief due the scope of such subpoenas (R. Doc. 124). The Relators’

response to that motion indicates that the relevant parties have resolved their dispute such that

the Court’s intervention on this issue has been rendered moot. (R. Doc. 126 at 3).

       Even so, while requiring a production to be made or further document review be

completed may be appropriate under normal circumstances, given the state of affairs throughout

the country as a result of the COVID-19 pandemic, the Court finds it appropriate to stay this case

in its entirety, including all pending discovery. The challenges associated with discovery given

the current situation are many, including but not limited to physical document production and

review by parties and non-parties alike. This stay will be in effect until at least July 24, 2020, at

which time the parties shall file a Joint Status Report as to the issues discussed herein, under seal

if necessary. This Order applies to all matters going forward. To the extent that any responses

have been received prior to the issuance of this Order, the issue is moot. To the extent there

remains any outstanding discovery, however, this Order shall so apply.

       Accordingly, the case shall be stayed for all purposes, including discovery.

II.    Conclusion

       Considering the motions, and the representations of the parties therein, the Court finds

good cause to stay this proceeding. On or before July 24, 2020, the parties shall file a Joint Status

Report, under seal if necessary, providing any update as to the status of these issues discussed in

this Order, at which time the Court will address whether a continuation of the stay is warranted.

       The parties are advised that the pending Motion to Clarify or, Alternatively, to Modify

Protective Order (R. Doc. 127) is under consideration and a ruling on that motion is forthcoming.



                                                  8
        Case 3:16-cv-00001-BAJ-RLB           Document 135      04/24/20 Page 9 of 9



       Based on the foregoing,

       IT IS ORDERED that the Motion for Stay of Proceedings (R. Doc. 106) filed by the

Quantum Defendants, and the Motion for Stay (R. Doc. 113) filed by the MedComp Defendants

are GRANTED.

       IT IS FURTHER ORDERED that the parties file a Joint Status Report on or before July

24, 2020 as set forth above.

       IT IS FURTHER ORDERED that the Motion to Continue Scheduling Order (R. Doc.

109) filed by Plaintiffs-Relators is GRANTED, and all deadlines are hereby terminated, up to

and including trial. The Court will issue an amended scheduling order if and when appropriate.

       IT IS FURTHER ORDERED that the Motion to Modify Subpoena (R. Doc. 124) is

DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana, on April 24, 2020.



                                            S
                                            RICHARD L. BOURGEOIS, JR.
                                            UNITED STATES MAGISTRATE JUDGE




                                               9
